Case 1:19-cr-00079-LO Document 22 Filed 05/16/19 Page 1 of 3 PageID# 37



                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              (Alexandria Division)

UNITED STATES OF AMERICA                 )
                                         )
                   v.                    )
                                         )               1:19-cr-00079-LO
RENE CHAVEZ CASERES                      )
                                         )
                   Defendant             )


                  DEFENDANT’S MOTION TO DISMISS INDICTMENT

   The Defendant, Rene Chavez Caseres, by and through his attorney Jonathan R. Oates and
Krum, Gergely & Oates, LLC, moves this Court to dismiss the indictment charging illegal
reentry into the United States as the underlying deportation order was entered in violation of
Defendant’s Due Process rights pursuant to United States v. El Shami, 434 F.3d 659 (4th Cir.
2005).
                               FACTUAL BACKGROUND
   On January 25, 2005, Defendant Rene Chavez Caseres, hereinafter Chavez Caseres, was
detained by the Department of Homeland Security at Eagle Pass, Texas as a person subject to
removal/deportation proceedings. On January 27, 2005, Chavez Caseres was released on his
recognizance and given a Notice to Appear before an Immigration Judge in San Antonio,
Texas “at a date to be set” at “a time to be set.” Chavez Caseres provided a phone number
and an address in Burtonsville, Maryland, which both appeared on the Notice to Appear
given that day.
   On September 3, 2005, the Immigration Judge in San Antonio entered a deportation order
that Chavez Caseres be removed from the country. That order was entered in abstentia.
Chavez Caseres never received any Notice to Appear of the court date that day. Further, in
its production of discovery, the Government provided numerous other notices and orders
from that case file. These records do not include any Notice to Appear with a court date and
time that was provided or mailed to Chavez Caseres.
   Case 1:19-cr-00079-LO Document 22 Filed 05/16/19 Page 2 of 3 PageID# 38



       On June 18, 2007, Chavez Caseres was detained and deported pursuant to the September
   3, 2005 deportation order.


                                                 ANALYSIS
       The pertinent facts of this case are nearly identical to the facts considered by the Fourth
   Circuit in United States v. El Shami, 434 F.3d 659 (4th Cir. 2005). In explaining the defense
   of challenging the underlying validity of a deportation order, the Court stated:


          [b]ecause a deportation order is an element of the offense of illegal reentry, the
          Supreme Court has recognized that an alien can collaterally attack the propriety
          of the original deportation order in the later criminal proceeding. In order to
          successfully attack the underlying deportation order, the defendant must satisfy
          three requirements. The alien must demonstrate that
      (1) he exhausted any administrative remedies that may have been available to seek
          relief against the order;
      (2) the deportation proceedings at which the order was issued improperly deprived
          the alient of the opportunity for judicial review; and
      (3) the entry of the deportation order was fundamentally unfair.

Id., 434 at 663. (Internal citations omitted.)

       Defendant El Shami challenged his conviction for illegal reentry on the grounds that he
did not receive notice of the date and time of his removal proceeding, thereby making the
underlying removal order invalid as a violation of Due Process. The Court considered the fact
that the Government failed to present any evidence that a Notice to Appear was actually sent to
El Shami. The Court also considered the testimony of El Shami and his wife, stating that they
never received any Notice to Appear with a date and time for the hearing. Finding that El Shami
met all three of the required elements to collaterally attack the deportation order, the court
vacated his conviction for illegal reentry pursuant to 8 U.S.C. § 1326(d).
       The pertinent facts in this matter are virtually identical to El Shami. Because Chavez
Caseres never received a notice to appear for his removal proceedings, he did not have the ability
to defend himself, or present evidence on his behalf, or appeal the matter. Further, he has been
prejudiced because he had a reasonable likelihood of success in seeking immigration remedies
available to him at the time of the deportation order.
   Case 1:19-cr-00079-LO Document 22 Filed 05/16/19 Page 3 of 3 PageID# 39



       Wherefore, the Defendant asks this court to find that the underlying deportation was
fundamentally invalid and dismiss the indictment in this matter.
                                                            Respectfully submitted,


                                                            _________/s/___________________
                                                            Jonathan R. Oates
                                                            Krum, Gergely & Oates, LLC
                                                            4103 Chain Bridge Road, Suite 401
                                                            Fairfax, VA 22030
                                                            (703) 988-3711

                                     CERTIFICATE OF SERVICE
              I hereby certify that on this 16th day of May, 2019, I served a copy of the
       foregoing Motion electronically to Assistant United States Attorney Rachael Tucker via
       the CM/ECF system.



                                                    ________/s/________________________
                                                    Jonathan R. Oates
